DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radiation-collection system, semi-major axis length a, semi-minor axis length b, curvature R, center thickness t, thickness at the apex, major elliptical axis, and dome comprises multiple domes or multiple shells must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 12-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgart (US 2006/0208131 A1).
In claim 1, Baumgart discloses an apparatus for the correction of dome aberrations ([0020], a germanium lens makes it possible to compensate specifically for imaging errors resulting from chromatic aberration caused by the outer structure) comprising: 
a dome (12) comprising a curved shell (as shown)  comprising an inside surface (a side facing towards 20) and an outside surface (outer surface 26); 
wherein the inside and outside surfaces of the dome comprise two separate shapes (the side facing towards 20 is smaller than the outer surface 26) that combine to form a corrector that improves ([0008] having correction optics through which radiation 
wherein the dome (12) comprises a material capable (a germanium lens [0020]) of transmitting radiation.
In claim 2, Baumgart further discloses the apparatus of Claim 1 wherein the inside surface of the dome (12) comprises a shape that counteracts aberrations or distortions (to compensate specifically for imaging errors resulting from chromatic aberration caused by the outer structure [0020]) induced by the outside surface (26) of the dome (12).
In claim 3, Baumgart further discloses the apparatus of Claim 1 wherein the dome surfaces comprise conic sections (dome 12 is a cone).
In claim 4, Baumgart further discloses the apparatus of Claim 1 wherein the dome surfaces comprise conic sections that are concentric (dome 12 having inside and outer surfaces that are concentric).
In claim 7, Baumgart further discloses the apparatus of Claim 1 wherein the outside surface (26) of the dome (12) is designed for aerodynamic properties ([0023] an outer structure which is aerodynamically better than a spherical shape), imaging, radiation-collection properties, or a mixture thereof.
In claim 8, Baumgart further discloses the apparatus of Claim 1 wherein the dome (12) comprises a material comprising enhanced reflection, transmission, absorption, or mixtures thereof, across some part of the electromagnetic spectrum ([0019] magnesium fluoride is a material which has a transmission of 95%).
In claim 9, Baumgart further discloses the apparatus of Claim 1 wherein the dome comprises a spheroidal shape, an ellipsoidal shape (dome 12 is ellipsoidal shape), or an ogive shape.
In claim 12, Baumgart further discloses the apparatus of Claim 1 wherein the dome (12) comprises an inside surface constructed as a combination of one or more surface patterns (inside surface of dome 12 is one surface pattern).
In claim 13, Baumgart further discloses the apparatus of Claim 1 wherein the dome (12) comprises one piece (12 is one piece) or multiple pieces.
In claim 14, Baumgart further discloses the apparatus of Claim 1 wherein the dome (12) comprises one layer (dome 12 is one layer), multiple layers, or a mixture thereof in different locations on the dome.
In claim 15, Baumgart further discloses the apparatus of Claim 1 wherein the dome comprises one pane (12 is one pane) or multiple panes.
In claim 18, Baumgart discloses a dome (12) comprising two surfaces (outer surface 26 and opposite to 26), an outside surface (26) and an inside surface (opposite to 26), wherein both surfaces share a major elliptical axis (of the outer surface 26), wherein the outside surface comprises a semi-major axis length a and semi-minor axis length b, while the inside surface comprises a semi-major axis length x and semi-minor axis length y, wherein the dome material is transmissive (0019] magnesium fluoride is a material which has a transmission of 95%) and comprises a refractive index n (property of the magnesium fluoride material), and wherein the dome thickness at the apex (thickness at center of 12), t, is adjusted such that the curvature of the inside surface corrects any aberrations induced by the curvature of the outer surface ([0008] having correction optics through which radiation can pass and which can be placed in front of the dome).
Method claim 19 corresponds to detailed circuit features previously already discussed in claim 18.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Shurish et al. (US 2018/0159207 A1).
In claim 5, Baumgart discloses the apparatus of Claim 1; with the exception of explicitly disclosing wherein at least one dome surface comprises a three-dimensional function that is not a conic section.
However, Shurish discloses in Fig. 3,C wherein at least one dome (350) surface comprises a three-dimensional function that is not a conic section ([0031] same permittivity for both the cover piece 354 and the intermediary piece 374, three-dimensional features can be formed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a multi-piece dome without a complex attenuation problem.
7.	Claims 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Watanabe (JP WO2016/151945 A1).
In claim 6, Baumgart discloses the apparatus of Claim 1, with the exception of explicitly disclosing wherein at least one of the dome surfaces comprises a localized function applied as a variation to an overall shape function.
However, Watanabe discloses in Figs. 2-3 wherein at least one of the dome (10) surfaces comprises a localized function (at 20) applied as a variation to an overall shape function.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings for a localized function applied as a variation to an overall shape function so to suppress aberration of an acquired image.
In claim 10, Baumgart discloses the apparatus of Claim 1; with the exception of disclosing wherein the dome comprises an uneven thickness.
However, Watanabe discloses in Fig. 2, the dome (10) comprises an uneven thickness (t2 thicker than t1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify thickness of the dome 12, as taught by Baumgart, to have uneven thickness, as taught by Watanabe, wherein the thickness of the top is larger than the thickness of the opening end for dome 10; so to suppress aberration of an acquired image.
In claim 11, Baumgart discloses the apparatus of Claim 1, with the exception of disclosing wherein the dome comprises a variable thickness.
However, Watanabe discloses in Fig. 2, the dome (10) comprises a various thickness (t2 and t1).
.
8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Ashida (US 2014/0147633 A1).
In claim 17, Baumgart discloses the apparatus of Claim 1, with the exception of explicitly disclosing wherein the dome comprises multiple domes or multiple shells.
However, Ashida discloses in Fig. 8A, wherein the dome comprises multiple domes (a plurality of dome-shaped) or multiple shells. For the same principle, the teachings of Ashida can be applied with the dome 12 of Baumgart, as a matter of engineering design choice based on system involved.
9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart.
In claim 20, Baumgart discloses a method of manufacturing of a dome (12) comprising correcting for the lensing effects of an outside surface (26) of the dome comprising: 
(a) measuring an outside surface (26) of the dome (12) to obtain a radius of curvature R; 
(b) measuring a center thickness t of the dome (12), wherein the dome comprises a material comprising a refractive index n (property of the material used for the dome 12); and 
(c) manufacturing the inner surface of the dome (12) so that the inside surface of the dome comprises a radius of curvature; with the exception of explicitly disclosing the inside surface of the dome comprises a radius of curvature is R - t + t/n. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the inside surface of the dome comprises a radius of curvature is R - t + t/n, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify thickness of the dome 12, wherein the inside surface of the dome comprises a radius of curvature is R - t + t/n, so to suppress aberration of an acquired image.

Allowable Subject Matter
10.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

       Related Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Martin et al. (US 9,347,743 B2) teaches an offset aperture two-axis gimbaled optical system comprises a two-axis gimbal and an optics assembly that is mounted on the inner gimbal and offset radially from the rotation axis of the outer gimbal. The optics assembly is suitably offset so that its optical aperture does not overlap the rotation axis of the outer gimbal and its optical aperture is 
Brunton et al. (US 8497457 B2) teaches a pointing device is provided for directing electromagnetic radiation along a line of sight within a flight vehicle. The pointing device includes a beam deviation structure; a rotation assembly configured to support the beam deviation structure such that the beam deviation structure is pivotable about the rotation axis; and a nod gimbal configured to support the rotation assembly and the beam deviation structure such that the rotation assembly and the beam deviation structure are pivotable about a nod axis. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844